COURT OF APPEALS FOR THE
                                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                        01-12-00873-CV
Style:                               Texas Municipal Power Agency
                                     v Kirk A. Johnston
Date motion filed*:                  December 27, 2012
Type of motion:                      Motion for extension of time to file reply brief filed
Party filing motion:                 Appellant
Document to be filed:                Reply Brief

Is appeal accelerated?         Yes

If motion to extend time:
         Original due date:                                December 27, 2012
         Number of previous extensions granted:             -0-                  Current Due date: December 27, 2012
         Date Requested:                                   January 7, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: January 7, 2013
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:     /s/ Evelyn V. Keyes
                       

Panel consists of      ____________________________________________

Date: January 28, 2013




November 7, 2008 Revision